Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prior Art’s Arguments - Rejections
Argument #1: Horikawa's system traces events within a single computer. See Horikawa at FIG. 1, numeral 1 (computer to be measured), numeral 2 (program to be measured), numeral 4 (inter-process communications function), numerals 6-9 (software probes), numeral 11 (measuring device); see also [0033]-[0037]. The server and client program/processes are not executed on two separate devices. See Horikawa at [0040]-[0041]. Rather, the server and client processes are being executed by the same computer 1. Accordingly, Horikawa fails to teach or suggest the independent claim 1 features of “collect transmission information representing communication performed by the first execution device in accordance with the transmission function, and reception information representing communication performed by the second execution device in accordance with the reception function.” (Emphasis added – See Remarks, page 11).
	Answer to Argument #1: First of all, examiner respectfully disagrees because Horikawa discloses the server and client processes are being executed on the computer 1 and operated in parallel.  However, the claimed language of claim 1 did not specifically claim the first execution device and the second execution device are working separately. Second, Horikawa further discloses the inter-process communications, which is by definition used for exchanging data between multiple threads in one or more processes or programs and the processes may be running on single or multiple computers connected by a network. One ordinary skill in the art would 

Argument #2: Gonzalez fails to teach the claimed inspection step. As a first point of distinction, Gonzalez's suspected data point is not analogous to a warning obtained by analyzing source code. Gonzalez's suspected data point is data - that is, values used with the program. Gonzalez does not disclose analyzing the specification to produce the suspected data point. (See Remarks, page 13).
	Answer to Argument #2: examiner respectfully disagrees because Gonzalez further discloses in FIG. 13 and associated text, such as, “In block 1302, the verifier 420 determines data point(s), suspected to violate the specification of the software program being verified, using approximation(s) of datastore(s) of a software program. In some embodiments, data embodying specifications may be stored in a data repository, such as the specification database, and the parameters of the specifications may be retrieved and compared to the data points in determining the data points as candidate errors…” (Emphasis added – See Col. 18, lines 6-65).

Argument #3: As a second point of distinction, Gonzalez's data points are not collected transmission/reception information for communications performed by two execution devices. Thus, Gonzalez fails to teach inspection using “the collected transmission information and the collected reception information.”  (See Remarks, page 14).
	Answer to Argument #3: examiner respectfully disagrees because as noted above Gonzalez’s verifier determines data point(s), suspected to violate the anipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices.” (Emphasis added – See Col. 22, line 35-47). Therefore, the datastore of Gonzalez can store any kind of data/information, including transmission/reception information, in a table for use when needed.

Argument #4: Horikawa and Gonzales are not combinable in the manner asserted.
Answer to Argument #4: As set forth above the datastore of Gonzalez can store data, including transmission/reception information as collected in Horikawa, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonzalez into the teachings of Horikawa because that would have been advantageous as it helps to 

Allowable Subject Matter
For compact prosecution, claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                             January 28th, 2021